Exhibit 99.1 The Buckle, Inc. 2407 W. 24th St. Kearney, NE68845 P.O. Box 1480 Kearney, NE68848-1480 phone:308-236-8491 fax:308-236-4493 web:www.buckle.com For Immediate Release:November 17, 2011 Contact: Karen B. Rhoads, Chief Financial Officer The Buckle, Inc. 308/236-8491 THE BUCKLE, INC. REPORTS THIRD QUARTER NET INCOME KEARNEY, NE The Buckle, Inc. (NYSE: BKE) announced today that net income for the fiscal quarter ended October 29, 2011 was $38.3 million, or $0.82 per share ($0.81 per share on a diluted basis). Net sales for the 13-week fiscal quarter ended October 29, 2011 increased 12.4 percent to $273.4 million from net sales of $243.3 million for the prior year 13-week fiscal quarter ended October 30, 2010.Comparable store net sales for the 13-week period ended October 29, 2011 increased 9.1 percent from comparable store net sales for the prior year 13-week period ended October 30, 2010.Online sales (which are not included in comparable store sales) increased 25.4 percent to $18.9 million for the 13-week period ended October 29, 2011, compared to net sales of $15.1 million for the 13-week period ended October 30, 2010. Net sales for the 39-week fiscal period ended October 29, 2011 increased 12.2 percent to $725.9 million from net sales of $646.8 million for the prior year 39-week fiscal period ended October 30, 2010.Comparable store net sales year-to-date for the 39-week period ended October 29, 2011 increased 8.7 percent from comparable store net sales for the 39-week period ended October 30, 2010.Online sales (which are not included in comparable store sales) increased 22.0 percent to $50.3 million for the 39-week period ended October 29, 2011, compared to net sales of $41.2 million for the 39-week period ended October 30, 2010. Net income for the third quarter of fiscal 2011 was $38.3 million, or $0.82 per share ($0.81 per share on a diluted basis), compared with $34.4 million, or $0.75 per share ($0.73 per share on a diluted basis) for the third quarter of fiscal 2010. Net income for the 39-week fiscal period ended October 29, 2011 was $95.4 million, or $2.04 per share ($2.02 per share on a diluted basis), compared with $85.2 million, or $1.85 per share ($1.81 per share on a diluted basis) for the 39-week fiscal period ended October 30, 2010. During the fiscal quarter ended October 29, 2011, the Company paid a special one-time cash dividend of $2.25 per share, which was paid with the regular quarterly dividend on October 27, 2011. Management will hold a conference call at 9:00 a.m. EST today to discuss results for the quarter.To participate in the call, please call (800) 230-1059 and reference the conference code 222752.A replay of the call will be available for a two–week period beginning November 17, 2011 at 11:00 a.m. EST by calling (800) 475–6701 and entering the conference code 222752. About Buckle Offering a unique mix of high-quality, on-trend apparel, accessories, and footwear, Buckle caters to fashion-conscious young men and women.Known as a denim destination, each store carries a wide selection of fits, styles, and finishes from leading denim brands, including the Company’s exclusive brand, BKE.Headquartered in Kearney, Nebraska, Buckle currently operates 431 retail stores in 43 states.As of the end of the fiscal quarter, it operated 429 stores in 43 states compared with 421 stores in 41 states at the end of the third quarter of fiscal 2010. SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995;All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors which may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission.The Company does not undertake to publicly update or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Note:News releases and other information on The Buckle, Inc. can be accessed at www.buckle.com on the Internet. Financial Tables to Follow THE BUCKLE, INC. STATEMENTS OF INCOME (Amounts in Thousands Except Per Share Amounts) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended October 29, October 30, October 29, October 30, SALES, Net of returns and allowances $ COST OF SALES (Including buying, distribution, and occupancy costs) Gross profit OPERATING EXPENSES: Selling General and administrative INCOME FROM OPERATIONS OTHER INCOME, Net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER SHARE: Basic $ Diluted $ Basic weighted average shares Diluted weighted average shares THE BUCKLE, INC. BALANCE SHEETS (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) October 29, January 29, October 30, ASSETS 2011 (1) CURRENT ASSETS: Cash and cash equivalents $ $ $ Short-term investments Receivables Inventory Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT: Less accumulated depreciation and amortization ) ) ) LONG-TERM INVESTMENTS OTHER ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ $ Accrued employee compensation Accrued store operating expenses Gift certificates redeemable Income taxes payable - Total current liabilities DEFERRED COMPENSATION DEFERRED RENT LIABILITY OTHER LIABILITIES - Total liabilities COMMITMENTS STOCKHOLDERS’ EQUITY: Common stock, authorized 100,000,000 shares of $.01 par value; issued and outstanding; 47,403,165 shares at October 29, 2011, 47,127,926 shares at January 29, 2011, and 46,601,528 shares at October 30, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders’ equity $ $ $ (1) Derived from audited financial statements.
